Per Curiam:
When this case was called for argument, the counsel for the appellee moved that the appellant’s paper-book be suppressed, and the case non-pros’d, for the reason that but a small portion of the testimony had been printed, and that portion not as delivered, but in narrative form, and that important portions had been wholly omitted, or printed in such manner as to be misleading. An examination of the record disclosed the fact that a large amount of testimony had been omitted; and, while we had no reason to suppose that it had been done for the purpose of misleading the court, yet, as the omission was in direct violation of the Rules of Court, we could not wholly disregard the motion. The first assignment, however, raised a question of law which did not depend upon the testimony, and we decided to hear the case upon that alone, declining to hear argument upon, or to consider, the remaining assignments. This statement is made as explaining why no reference is made to the assignments Nos. 2 to 12, inclusive.
The first assignment alleges error in the exclusion of the Orphans’ Court record.. A very few words are sufficient to show that the record was properly rejected. It is true the plaintiff appeared in the Orphans’ Court, and objected to the credit of 119,257.14, which the executor had paid to the church as the residue of the estate of Alanson Lindley, deceased. But *141t-Le executor was no party to the fraud; he had paid the money out in good faith to the church, without notice, and without knowledge that the plaintiff had been overreached in the transaction. As between the plaintiff and the innocent executor, the plaintiff was in no condition to surcharge him; it would have been a wrong to have done so. But the church held the fruits of the fraud, and the plaintiff proceeded to recover it back. Under such circumstances, the Orphans’ Court record was no defence, and the learned judge below committed no error in rejecting it.
Judgment affirmed.